 

C [cofs-10k_123112.htm]hoiceone  Financial Services Inc; 10-K
[cofs-10k_123112.htm]  

EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

                    THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT between
CHOICEONE FINANCIAL SERVICES, INC., a Michigan Corporation (the "Company"), and
JAMES A. BOSSERD, an individual residing in Sparta, Michigan (the "Employee") is
dated November 1, 2006 (the "Effective Date") and completely amends and restates
that employment agreement between the parties dated March 23, 2001.

                    WHEREAS, the Company has retained the services of the
Employee as a senior executive officer, and the Employee has accepted such
employment; and

                    WHEREAS, the parties have operated in an employment
relationship for several years; and

                    WHEREAS, the parties desire to enter into this Agreement,
which is intended to set forth in its entirety the terms and conditions of the
employment relationship between the Company and the Employee; and

                    WHEREAS, the Board of Directors of the Company has approved
this Agreement and authorized the Chairman of the Board to enter into this
Agreement with the Employee;

                    THEREFORE, THE PARTIES AGREE as follows:

          1.          Employment. The Employee is employed to render such
executive services to the Company as may from time to time be reasonably
directed by the Company's Board of Directors. Among his other duties, it is
contemplated that he will serve as the President and Chief Executive Officer of
the Company and the Company's subsidiary, ChoiceOne Bank (the "Subsidiary
Bank"). Employee will have primary responsibility for the operation of the
Company and the Subsidiary Bank. Employee shall devote his full time, best
efforts and skill to the affairs of the Company. Employee will have no outside
interests, business or otherwise, which interfere or conflict with his duties
under this Agreement.

          2.          Compensation. The Company agrees to pay the Employee
during the Term (defined below) of this Agreement a base salary in the sum of at
least One Hundred Sixty Thousand Dollars ($160,000) per annum (the "Minimum
Salary"), provided, however, that any salary (other than bonuses provided for in
Section 4 of this Agreement) paid to the Employee by any subsidiary of the
Company shall be deemed to reduce the salary paid to the Employee pursuant to
this Section 2. The salary provided in this Section shall be payable in
accordance with the periodic payment procedures for all employees of the
Company. The Employee's salary shall be reviewed by the Personnel and Benefits
Committee of the Board of Directors not less often than annually beginning on
the date one year after the Effective Date (the "First Anniversary Date") and
may be increased (but not decreased) from time to time in such amounts as the
Board in its discretion may determine; any such increased salary shall become
the new Minimum Salary. The Employee's salary shall be subject to the usual
payroll taxes and withholding required with respect to compensation paid by a
corporation to an employee.

 

-1-

--------------------------------------------------------------------------------

 

 

 

          3.          Directors' Fees. The Employee shall be paid the regular
directors' fees for attending meetings of the Board of Directors of the Company,
but not meetings of committees of the Board. The Employee shall also be paid the
regular directors' fees for attending meetings of the Board of Directors of the
Subsidiary Bank, but not meetings of committees thereof.

          4.          Discretionary Bonuses. In addition to the salary provided
for in Section 2, the Employee shall be entitled to participate in discretionary
bonuses as may be authorized and declared from time to time by the Board of
Directors of the Company or the Subsidiary Bank. No other compensation provided
for in this Agreement shall be deemed a substitute for the Employee's right to
participate in such bonuses when and as declared by the Board of Directors.

          5.          Retirement, Employee Benefit Plans, and Fringe Benefits.

          (a)          The Employee shall be entitled to participate in any plan
of the Company or the Subsidiary Bank relating to pension, thrift, deferred
profit-sharing, group life insurance, medical coverage, education, or other
retirement or employee benefits that the Company or the Subsidiary Bank may
adopt for the benefit of its executive employees.

          (b)          The Employee shall be eligible to participate in any
other fringe benefits which may be, or may later become, applicable to the
Company's or the Subsidiary Bank's executive or salaried employees, including
with respect to the Employee, but not limited to, the following: health plans;
insurance plans; an automobile allowance of Six Hundred Dollars ($600.00) per
month; reimbursement for reasonable travel, entertainment and other expenses in
rendering services for, on behalf of or for the benefit of the Company or the
Subsidiary Bank; the payment of reasonable expenses for attending annual and
periodic meetings of trade associations; and any other benefits which are
commensurate with the responsibilities and functions to be performed by the
Employee under this Agreement.

          6.          Term. The initial term of this Agreement shall be a period
of three years commencing on the Effective Date, subject to earlier termination
as provided in this Agreement. Beginning on the first anniversary of the
Effective Date, and on each anniversary thereafter, the term of this Agreement
shall be extended for a period of one year in addition to the then-remaining
term, unless the Company has given notice to the Employee in writing at least 90
days prior to such anniversary that the term of this Agreement shall not be
extended further; if such notice is given, this Agreement will expire at the end
of the then-remaining term. References in this Agreement to the "Term" of this
Agreement shall refer to both such initial term and such extended terms.

          7.          Non-Competition. In exchange for the promises made by
Company in this Agreement, Employee agrees that, during the Non-Competition
Period (defined below), he will not engage in any Prohibited Activity, whether
as an employee, agent, consultant, representative, joint-venturer, owner or
otherwise. The "Non-Competition Period" shall begin with the first day of this
Agreement and continue as follows:

 

-2-

--------------------------------------------------------------------------------

 

 

 

In the event that the Employee's employment is
terminated: then the Non-Competition Period shall
last until:       (a) by the Company for Cause, the expiration of the then
remaining Term.       (b) by the Employee prior to a Change in Control
of the Company for any reason, the expiration of the then remaining Term.      
(c) by the Employee after a Change in Control of
the Company without a Good Reason, the expiration of the then remaining Term.  
    (d) by the Company or the Employee for any other
reason, the Employee's last day of employment for the Company.

"Prohibited Activity" means directly or indirectly (a) soliciting or offering
services or products competitive to those offered by or through the Company or
any of its affiliates to any Customer; or (b) inducing any employee of the
Company or any of its affiliates to leave his or her employment. "Customer"
means any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or other entity who, at any time while
the Employee was employed by the Company, (a) was a customer of the Company; or
(b) was identified by the Company as a potential customer.

          8.          Standards. The Employee shall perform his duties under
this Agreement in accordance with reasonable standards established from time to
time by the Board of Directors of the Company.

          9.          Vacations. The Employee shall be entitled, without loss of
pay, to absent himself voluntarily from the performance of his employment under
this Agreement, all such voluntary absences to count as vacation or personal
time, provided that:

          (a)          The Employee shall be entitled to twenty-six (26)
personal and vacation days each year. Other than the length of vacation and
personal time awarded, the Company's Vacation/Personal Days Policy will apply to
the Employee.

          (b)          The timing of vacations shall be scheduled in a
reasonable, mutually agreeable manner.

          10.          Termination of Employment.

          (a)          The Employee's employment under this Agreement may be
terminated at any time by the Board of Directors of the Company for "Cause" (as
defined below). The Employee shall have no right to receive severance pay or any
other remuneration whatsoever under this Agreement for any period after
voluntary termination without "Good Reason" (as defined below) or termination
for Cause.

 

-3-

--------------------------------------------------------------------------------

 

 

 

For purposes of this Agreement, termination for "Cause" shall mean termination
of employment for only the following reasons:

          (i)          Willful misconduct materially adverse to the Company or
the Subsidiary Bank;

          (ii)          Willful breach of a fiduciary duty involving personal
profit;

          (iii)          Willful violation of any law, rule, or regulation
materially relating to the operation of the Company or the Subsidiary Bank;

          (iv)          The order of any court or supervising agency with
jurisdiction over the affairs of the Company or the Subsidiary Bank; or

          (v)          The Employee's intentional violation of any material
provision of this Agreement, if Employee fails to cure the breach within a
reasonable time after written notice from the Company's Board of Directors
informing him of the breach.

                    For purposes of this Agreement, no act or failure to act on
the Employee's behalf shall be considered "willful" or "intentional" unless
done, or admitted to be done, by him not in good faith and unless he knew or
should have known that his action or omission was not in, or was opposed to, the
best interests of the Company or the Subsidiary Bank; provided, that any act or
omission to act on the Employee's behalf in reliance upon an opinion of counsel
to the Company shall not be deemed to be willful or intentional. The Employee
shall not be deemed to have been terminated for cause unless or until there
shall have been delivered to him a copy of a certification of a majority of the
non-officer members of the Company Board of Directors finding that, in the good
faith opinion of such majority, the employee was guilty of conduct deemed to be
cause and specifying the details thereof, after reasonable notice to the
Employee and an opportunity for him, together with his counsel, to be heard
before such majority. No such determination of the Board shall affect Employee's
right to determination through the legal system of whether there was in fact
cause for termination.

          (b)          The Employee may terminate his employment at any time
upon ninety (90) days' written notice to the Company or upon such shorter period
as may be agreed upon between the Employee and the Board of Directors of the
Company. In the event of such termination without Good Reason, the Company shall
be obligated only to continue to pay the Employee's salary and provide the other
compensation and benefits provided by this Agreement up to the date of the
termination.

          (c)          The Employee may terminate his employment with the
Company for "Good Reason" after a Change in Control of the Company, which shall
mean the occurrence of any of the following events without the Employee's
consent:

 

-4-

--------------------------------------------------------------------------------

 

 

 

          (i)          A material demotion or other adverse change made by the
Company in the Employee's status or position as a senior executive officer of
the Company or the Subsidiary Bank;

          (ii)          The assignment to the Employee of any duties or
responsibilities which are materially inconsistent with such status or position,
or a material reduction in the duties and responsibilities previously exercised
by the Employee;

          (iii)          The imposition of any requirement, whether by
relocation of the Company's offices or otherwise, that the Employee perform his
normal day-to-day duties and responsibilities outside of an area within a thirty
(30) mile radius of Sparta, Michigan;

          (iv)          Failure of the Company to elect the Employee as Chief
Executive Officer of the Company or as Chief Executive Officer and a director of
the Subsidiary Bank; or

          (v)          Material breach by the Company of any material provision
of this Agreement, if the Company fails to cure the breach within a reasonable
time after Employee has given the Company's Board of Directors written notice of
the breach.

Before terminating his employment for Good Reason pursuant to this Section 9(c),
the Employee shall give written notice to the Company's Board of Directors of
the act or omission constituting Good Reason, within 60 days after the
occurrence of such act or omission. If the Board of Directors promptly corrects
such act or omission, and takes reasonable measures to prevent its recurrence,
Employee shall not be entitled to terminate the employment with Good Reason.
Otherwise, Employee may terminate the employment for Good Reason within 60 days
after such notice to the Board of Directors. If Employee fails to give notice as
provided above, Employee may not terminate the Employment for Good Reason on
account of such act or omission.

          (d)          If the Employee's employment is terminated by the
Employee for Good Reason after a Change in Control of the Company or by the
Company without Cause, the Employee shall be entitled to continuation of his
salary (provided in Section 2) and benefits (provided in Section 5) until the
end of the term of this Agreement as if termination of his employment had not
occurred.

                    If the termination by the Company occurs prior to a Change
in Control of the Company, then Employee must use his reasonable efforts to
procure new employment. Any new compensation and/or benefits Employee receives
from such

 

-5-

--------------------------------------------------------------------------------

 

 

 

new employment, including self-employment, shall reduce the payments or benefit
obligations due under this Section.

                    If the termination by the Company occurs after a Change in
Control of the Company, then payment of salary and continuation of benefits as
provided in this Section shall continue regardless of whether the Employee finds
new employment following such termination, and without reduction due to any
earnings and/or benefits received by Employee from any other employment or self
employment. If continuation of a specific benefit is not possible under
applicable law, Employee shall be provided with an equal substitute benefit or,
if that is not possible, with cash in lieu of such benefit; such substitute
benefit or cash shall be structured or supplemented as necessary to place
Employee in the same economic position, after all applicable taxes, as if the
benefit had been continued.

                    Notwithstanding the preceding, if, at the time the payments
under this Section would commence, Employee is a "specified employee" within the
meaning of IRC Regulation Section 1.409A-1(i), no payment may be made under this
Section before the date that is six months after Employee's separation from
service. Payments to which Employee would otherwise have been entitled under
this Section during that six months will be accumulated and paid on the first
day of the seventh month following the date of Employee's separation from
service.

                    If any payment to or benefit continuation for the Employee
pursuant to Agreement constitutes a "parachute payment" under Internal Revenue
Code Section 280(G) and, when added to all other payments to the Employee that
are "parachute payments" would result in "excess parachute payments" to Employee
(as defined under Internal Revenue Code Section 280(G)) being nondeductible by
the Corporation under Internal Revenue Code Section 280(G), then the payments
and benefit continuation provided for under this Section shall be reduced (but
not below 0) or delayed until there are no such excess parachute payments. The
amount of any reduction or delay shall be determined by the Company's certified
public accountants, in consultation with the Employee, and to the extent
possible Employee shall have the option to choose which payments or benefits
shall be reduced or delayed.

          (e)          In the event of the death of the Employee while still
employed under this Agreement, the Employee's estate or beneficiary shall not be
entitled to salary and benefit continuation under this Section, but shall be
entitled to receive the salary due the Employee through the last day of the
calendar month in which his death shall have occurred, plus such other benefits
as shall have accrued under this Agreement up to the date of death.

          (f)          A Change in Control shall be deemed to have occurred as
of the first day that there is a change in the ownership, the effective control,
or the ownership of

 

-6-

--------------------------------------------------------------------------------

 

 

 

a substantial portion of the assets of the Company within the meaning of IRC
Proposed Regulation Section 1.409A-3(g)(5), as amended.

                    The parties agree that the strategic merger of equals
between ChoiceOne Financial Services, Inc. and Valley Ridge Financial Corp. does
not constitute a Change in Control under this Agreement and does not trigger any
payments required by this Section and the Employee hereby waives any right to
any such payment as a result of that transaction.

          (g)          If the Employee shall become and remain disabled to the
extent that he is unable to perform his duties under this Agreement for a
continuous period of six months or more, the Board of Directors of the Company
may terminate Employee's employment without salary or benefit continuation under
Section 9(d). For purposes of this Agreement, the Employee shall be considered
disabled if he is prevented from performing his essential duties under this
Agreement by (i) accidental bodily injury; (ii) sickness; (iii) mental illness;
or (iv) substance abuse.

          11.          Attorney Fees. In the event that the Company exercises
its right of termination for Cause, but it is determined by a court of competent
jurisdiction or by an arbitrator that cause did not exist for such termination,
or if in any event it is determined by any such court or arbitrator that the
Company or the Subsidiary Bank has failed to make timely payment of any amounts
owed to the Employee under this Agreement, the Employee shall be entitled to
reimbursement for all reasonable costs, including attorneys' fees, incurred in
challenging such termination or collecting such amounts. Such reimbursement
shall be in addition to any rights to which the Employee is otherwise entitled
under this Agreement.

          12.          No Assignment.

          (a)          This Agreement is personal to each of the parties hereto,
and neither party may assign or delegate any of its rights or obligations
hereunder without first obtaining the written consent of the other party;
provided, however, that the Company may assign this Agreement to any subsidiary
of the Company and shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or the Subsidiary
Bank, by an assumption agreement in form and substance satisfactory to the
Employee, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. Failure of the Company to
obtain such an assumption agreement prior to the effectiveness of any such
succession or assignment shall be a breach of this Agreement and shall entitle
the Employee to compensation from the Company in the same amount and on the same
terms as the compensation pursuant to Section 9(d). For purposes of implementing
the provisions of this Section 11(a), the date on which any such succession
becomes effective shall be deemed the date of termination.

 

-7-

--------------------------------------------------------------------------------

 

 

 

          (b)          This Agreement and all rights of the Employee hereunder
shall inure to the benefit of and be enforceable by the Employee' s personal and
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Employee should die while any
amounts would still be payable to the Employee under this Agreement if the
Employee had continued to live (including but not limited to salary and benefit
continuation to which Employee becomes conditioned under Section 9(d) as a
result of a covered termination of the employment before Employee' s death), all
such amounts, unless otherwise provided in this Agreement, shall be paid in
accordance with the terms of this Agreement to the Employee' s devisee, legatee
or other designee or, if there is no such designee, to the Employee' s estate.

          13.          Other Contracts. All other prior agreements regarding
conditions of employment, whether written or oral, are hereby superseded by this
Agreement.

          14.          Notices. Any notices under this Agreement shall be deemed
given when in writing and delivered personally or sent by certified mail,
postage prepaid, to the last known address of the party to whom notice is given.
If sent by mail, notice shall be deemed given on the second day after mailing.

          15.          Amendments. No amendments or additions to this Agreement
shall be binding unless in writing and signed by both parties, except as herein
otherwise provided.

          16.          Paragraph Headings. The paragraph headings used in this
Agreement are included solely for convenience and shall not affect or be used in
connection with the interpretation of this Agreement.

          17.          Severability. The provisions of this Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.

          18.          Governing Law. Agreement shall be governed by the laws of
the United States of America and the State of Michigan, without regard to
conflict of laws principles.

          19.          Remedies/Arbitration. Any controversy or claim arising
out of, or relating to this Agreement, or the breach thereof, shall be settled
by arbitration before a single arbitrator in a hearing to be held in Kent
County, Michigan, in accordance with the then existing rules of the American
Arbitration Association, and judgment upon the award rendered may be entered in
any court having jurisdiction thereof.

 

-8-

--------------------------------------------------------------------------------

 

 

 

                    IN WITNESS WHEREOF, the parties have executed this Agreement
on the day and year first above written.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  CHOICEONE FINANCIAL SERVICES, INC.           By

/s/ Jon E. Pike

    Jon E. Pike,
Chairman of the Board     Company                

/s/ James A. Bosserd

    James A. Bosserd     Employee











-9-

--------------------------------------------------------------------------------

